PER CURIAM.
Having had the benefit of oral argument, and having studied the record on appeal and the briefs of the parties, we are not persuaded that the District Court erred in granting Defendant’s Motion for Summary Judgment. The District Court was clearly correct in determining that the dispute between the parties constitutes a “minor dispute” under the Railway Labor Act and is subject to mandatory arbitration. Because the reasons supporting this conclusion have been fully articulated by the District Court, the issuance of a detailed opinion by this Court is unnecessary. Finally, in affirming the District Court’s decision, this court expresses no opinion on the merits of the Appellant’s case as it proceeds to arbitration. The judgment of the District Court is AFFIRMED.